      Case 4:14-cv-01698 Document 1497 Filed on 11/14/19 in TXSD Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

KEITH COLE, JACKIE BRANNUM,                 §
RICHARD KING, FRED WALLACE,                 §
LAVAR SANTEE, and MARVIN RAY                §
YATES, individually and on behalf of        §
those similarly situated,                   §
       Plaintiffs,                          §
                                            §
v.                                          §     CIVIL ACTION NO. 4:14-CV-1698
                                            §
BRYAN COLLIER, in his official              §
capacity, ROBERTO HERRERA, in his           §
official capacity, and TEXAS                §
DEPARTMENT OF CRIMINAL                      §
JUSTICE,             Defendants.            §

        Response to Court’s Order for Response, Docket No. 1495,
 By Defendants Texas Department of Criminal Justice, Bryan Collier, and
                            Roberto Herrera
        Defendants Bryan Collier, Roberto Herrera, and the Texas Department of

Criminal Justice (collectively, “TDCJ”) submit this response to the Court’s inquiry

regarding cold temperatures at TDCJ facilities.

I.      STATEMENT OF THE ISSUE

        Although this case raises claims regarding the high indoor temperatures at the

Wallace Pack Unit and units where class members reside, the Court has inquired

about the cold temperatures at TDCJ units. TDCJ provides the following information

about the units where class members reside and about the heating systems generally.

II.     INFORMATION REGARDING HEATING SYSTEMS

        Attached is a declaration from David Sweetin, Deputy Director of the Facilities

Division, explaining the protocols for when TDCJ units activate the heating systems

every winter season. Exhibit A. TDCJ maintains facilities throughout the state and

in a wide range of geographical areas. Unit-level discretion is accordingly relied upon


                                           1
    Case 4:14-cv-01698 Document 1497 Filed on 11/14/19 in TXSD Page 2 of 3




to determine when to activate the heating systems as the temperatures turn colder.

The decision is based on the current and anticipated, indoor and/or outdoor

temperatures and other factors. Exhibit A at 1.

      At the Pack Unit and other units where class members reside, the heating

systems were manually activated for the winter on the following dates:

      Pack Unit: October 30, 2019
      Estelle Unit: October 23, 2019
      Jester III: October 30, 2019
      Jester IV: November 8, 2019
      Young Unit: October 24, 2019


The Michael and Stiles Units have automated thermostats, which self-adjust based

on the outdoor temperature. See Exhibit A at 1.

      Each prisoner is also issued a blanket and a winter jacket during the winter

season. See Exhibits C and D (requiring distribution of “necessities,” including winter

jackets). At the Pack Unit, blankets are available to prisoners year round, and the

winter jackets were distributed to all prisoners by October 13, 2019. See Exhibit B at

5. Each of the other units that house class members has distributed blankets and

jackets for this winter. See Exhibit B.

                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General of Texas

                                          JEFFREY C. MATEER
                                          First Assistant Attorney General

                                          DARREN McCARTY
                                          Deputy Attorney General for Civil Litigation


                                            2
   Case 4:14-cv-01698 Document 1497 Filed on 11/14/19 in TXSD Page 3 of 3



                                       SHANNA E. MOLINARE
                                       Division Chief, Law Enforcement Defense
                                       Division

                                       JEANINE COGGESHALL
                                       Assistant Attorney General
                                       Co-Counsel

                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       State Bar No. 24079074
                                       Southern District No. 1563191
                                       P. O. Box 12548, Capitol Station
                                       Austin, Texas 78711
                                       (512) 463-2080 / (512) 370-9814 Fax
                                       Leah.OLeary@oag.texas.gov

                                       ATTORNEYS FOR DEFENDANTS
                                       COLLIER, HERRERA, AND TDCJ




                        NOTICE OF ELECTRONIC FILING
      I, Leah O’Leary, Assistant Attorney General of Texas, do herby certify that I
have electronically filed this pleading in accordance with the Electronic Case Files
System of the Southern District of Texas, on November 14, 2019.

                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General



                           CERTIFICATE OF SERVICE
       I, Leah O’Leary, Assistant Attorney General of Texas, certify that a true and
correct copy of the foregoing has been served to all attorneys of record by electronic
notice in accordance with Rule 5(b)(2) of the Federal Rules of Civil Procedure on
November 14, 2019.


                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General

                                          3
